PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




							
In re Patent No.  9,163,503
Issue Date: October 20, 2015
Application No. 13/986,370
Filed: April 24, 2013     
Attorney Docket No. 
:
:
:                        ON PETITION
:
:





This is a decision on the petition under 37 CFR 1.378(b), filed April 16, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(e) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The petition for reconsideration must include the lacking item(s) noted below, since, after a decision on the petition for reconsideration, no further reconsideration or review of the matter will be undertaken by the Commissioner.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. § 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the surcharge set forth in 37 CFR 1.17(m).  This petition lacks item (1) above.




As to item (1), the petition is not properly signed.  
See 37 CFR 1.33(b) which states:

(b)    Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by:
     (1)    A registered patent attorney or patent agent of record appointed in compliance with § 1.32(b);
     (2)    A registered patent attorney or patent agent not of record who acts in a representative capacity under the provisions of § 1.34;
     (3)    An assignee as provided for under §3.71(b) of this chapter; or
     (4)    All of the applicants (§ 1.41(b)) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter. 
Further, effective September 16, 2012, an owner or assignee who is a juristic entity must be represented by a patent practitioner. See 37 CFR 1.31. Juristic entities may sign small entity assertions under 37 CFR 1.27 (MPEP § 509.03), disclaimers under 37 CFR 1.321 (MPEP § 1490), submissions under 37 CFR 3.73 to establish ownership, powers of attorney under 37 CFR 1.32 (MPEP § 402) and powers to inspect under 37 CFR 1.14 (MPEP § 104). However, any other paper submitted on behalf of a juristic entity on or after September 16, 2012, must be signed by a patent practitioner. 
It should be noted that the record shows that an assignment was filed in this application.  Papers submitted on behalf of a juristic must be signed by a patent practitioner.  

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Matthew J. Straub
	P.O. Box 409
	Irwin, PA  15642



    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)